Citation Nr: 1630378	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of right ankle fracture with scar, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for left knee disability, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an April 2015 rating decision, the RO denied entitlement to an increased rating for a left knee disability.  In August 2015, the Veteran filed a timely notice of disagreement with the April 2015 rating decision.  The Veteran has not been provided with a Statement of the Case that addressed the issue and the Board is required to remand, rather than refer, the issue to the attention of the AOJ.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Further, this issue is inextricably intertwined with the TDIU issue which has been issued in connection with the right ankle increased rating issue certified on appeal.

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

The issue of entitlement to a TDIU has been raised by the record.  During the February 2016 Board hearing, the Veteran testified that he was forced to retire from truck driving because he could no longer climb up and down on the truck and he had to take a lot of time off due to his service-connected right ankle disability.  The Board therefore finds that a claim for TDIU has been raised by the record and is part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to an increased rating for left knee disability, currently rated as 10 percent disabling, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's right ankle disability has not been manifested by nonunion of the tibia and fibula with loose motion requiring a brace, ankylosis in plantar flexion at more than 40 degrees, ankylosis in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity at any time during the appeal period.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals, right ankle fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5262, 5270 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2012 Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained treatment records and an examination with medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, and the entire history of the veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran has been assigned a 30 percent disability evaluation for his right ankle disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262, pertaining to impairment of the tibia and fibula.  Also potentially applicable is Diagnostic Code 5270, pertaining to ankylosis of the ankle.  Initially, the Board notes that 30 percent is the maximum schedular evaluation available under any of the other potentially applicable diagnostic criteria pertaining to the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5271-5274 (2015).  Therefore, a discussion of these criteria is not necessary in this case because they are less favorable to the Veteran. 

Diagnostic Code 5262 provides for a 30 percent evaluation for malunion of the tibia and fibula with marked ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  Nonunion of the tibia and fibula with loose motion requiring a brace warrants a maximum 40 percent evaluation.  Id.  Nonunion is defined as the "failure of the ends of a fractured bone to unite."  See Dorland's Illustrated Medical Dictionary at 1308 (31st ed. 2007). 

Diagnostic Code 5270 provides for a 30 percent evaluation with ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).  A maximum 40 percent evaluation is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Id.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure." See Dorland's Illustrated Medical Dictionary at 94 (31st ed. 2007).

An August 2010 VA examination reflects that the Veteran reported stiffness, pain that was worse with weightbearing, especially climbing, locking symptoms, instability, and occasional giving way of the right ankle.  He reported flare-ups 2-3 times per month with heat, redness, swelling, difficulty with weightbearing, and increased pain.  The flare-ups were relieved with time and Motrin.  The Veteran also stated he had been diagnosed with gout which he stated affected his right ankle occasionally.  He also stated he wore an ankle brace most of the time which helped with stability.  On physical examination, the Veteran wore an ankle brace and walked with an antalgic gait, but no functional limitations on standing or walking were observed during the examination, and there was no evidence of abnormal weightbearing.  There was no gross deformity, spasm, edema, effusion, heat, redness, instability, or guarding of movement.  An old surgical scar was noted on the lateral side of the ankle.  Using a goniometer, active dorsiflexion was to -5 degrees, passive dorsiflexion to 0 degrees with pain throughout the entire arc of range of motion.  Active plantar flexion was to 15 degrees, passive plantar flexion to 15 degrees, and pain throughout the entire arc of motion was present in plantar flexion.  There was no additional limitation due to painful motion, fatigue, weakness, or incoordination under repetitive motion testing.  There was no evidence of nonunion or ankylosis in plantar flexion more than 40 degrees, dorsiflexion more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

The Veteran underwent a second VA examination in June 2011.  The Veteran's right ankle joint symptoms were noted as pain, stiffness, weakness, and giving way.  He reported being able to stand for 15-30 minutes but unable to walk more than a few yards.  He ambulated with an antalgic gain and used a brace regularly.  On physical examination there was tenderness, dorsiflexion to 15 degrees with pain at that point, plantar flexion to 35 degrees with pain at that point, objective evidence of pain with repetitive motion, and no additional limitations after repetitive motion.  There was no evidence of nonunion or ankylosis.  Right ankle x-rays from February 2011 revealed an old healed fracture of the lower right fibula, previous inner osseous membrane damage with subsequent fusion of the lower fibula with the lower tibia, and some narrowing of the ankle mortise with associated degenerative changes.  The Veteran's symptoms caused increased absenteeism and duty changes in his employment.  

In support of his claim for an increased rating, the Veteran submitted a March 2016 private treatment note.  The Veteran reported diffuse, intermittent pain in his anterior ankle.  He stated that on a scale of 1-10 his pain was a 7 and sometimes throbbing and sharp.  The Veteran reported the pain was worse with prolonged walking and driving.  On physical examination, there was right ankle tenderness to palpation, decreased dorsiflexion to 0 degrees secondary to pain, plantarflexion to 30 degrees, eversion to 10 degrees, and inversion to 15 degrees.  There was no evidence of ankylosis or nonunion.  X-rays revealed posttraumatic osteoarthritis, distal tib-fib's synostosis and healed distal fibula fracture, ankle osteophytes and spurs at the tibiotalar junction, posterior tibiotalar osteophytes and spurring, and mild subtalar arthritic changes.  The Veteran was provided a prescription for an ankle support and an oral anti-inflammatory.  He declined a steroid injection.  

A higher 40 percent rating is not warranted since the evidence does not show that the Veteran's right ankle disability results in nonunion of the bone.  The right ankle has been examined and x-rays taken, but there is no evidence of a failure of the ends of the fibula to unite.  Although the Veteran does wear an ankle brace, Diagnostic Code 5262 specifically contemplates nonunion of the fibula "with loose movement, requiring brace."  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  The Veteran has not had loose movement or nonunion of the fibula. 

Further, the Board finds that although the Veteran has been noted to have mild ankylosis of the right ankle, the Veteran's right ankle disability was not manifested by ankylosis in plantar flexion more than 40 degrees, dorsiflexion more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity at any point during the appeal period.  The Veteran has limited motion, but clearly not ankylosis that meets the criteria for a 40 percent disability rating.  In addition, there is not functional impairment, including consideration of the DeLuca factors, such that the Veteran has the equivalent of ankylosis.  As such, a 40 percent evaluation under Diagnostic Code 5270 is not warranted.

The Board has also considered whether an extraschedular referral is warranted for the Veteran's right ankle disability.  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, x-ray findings of arthritis, and restrictions on certain activities (bending, climbing, prolonged walking, standing, etc.).  These symptoms are contemplated in the rating criteria; therefore the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

In this case, the Veteran is also service connected for limitation of motion traumatic arthritis of the left knee and arthritis of the left knee.  He has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, ___ Vet.App. ___, No. 14-3390, 2016 WL 747304 (Vet.App. Feb. 26, 2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

A rating in excess of 30 percent for residuals of right ankle fracture with scar is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Increased rating for a left knee disability

For the reasons explained in the introduction, a Statement of the Case needs to be issued on the issue of entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

TDIU

As noted above, the Veteran raised the issue of entitlement to TDIU due to worsening symptoms of his service-connected residuals of right ankle fracture resulting in early retirement.  The AOJ has not explicitly adjudicated the claim for entitlement to TDIU.  The appellant would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

On remand, the RO should send the appellant a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015), regarding the claim for entitlement to TDIU.  The claim should then be adjudicated.

Additionally, at the February 2016 Board hearing, the Veteran reported that he ceased working in 2008 and that he is currently in a vocational rehabilitation program with VA.  As these records may contain information pertinent to the issue of TDIU, they should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA and private treatment records that are not already associated with the claims file, as well as any VA vocational rehabilitation counseling file.

2.  Send the appellant appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Issue a Statement of the Case with regard to the issue of entitlement to an increased rating for a left knee disability.  Inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of this issue.  Thereafter, the case should be returned to the Board for further appellate review of this issue only if the appeal of the increased rating for a left knee disability issue is perfected.

4.  Thereafter, the issue of TDIU should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions on taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


